785 F.2d 308
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EDWARD EARL JONES, Petitioner-Appellant,vs.HERMAN C. DAVIS, WARDEN, Respondent-Appellee.
85-5678
United States Court of Appeals, Sixth Circuit.
1/22/86

BEFORE:  JONES and NELSON, Circuit Judges; PECK, Senior Circuit Judge.


1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
It is ORDERED that the appeal be remanded to the District Court for reconsideration in light of Supreme Court's decision in Miller v. Fenton, 106 S. Ct. 445 (1985).